Citation Nr: 1234345	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder, evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






REMAND

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In statements dated in October 2008 and July 2009, the Veteran indicated that the symptoms associated with his service-connected anxiety disorder have worsened since he was last examined in August 2007.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Thus, a new VA mental disorders examination should be scheduled upon remand.  

The record reflects that the Veteran is receiving benefits from the Social Security Administration (SSA) by virtue of his age.  However, a report dated in April 2004 reflects that a claim for SSA benefits was denied.  There is no further information about the nature of the claim for SSA benefits or the basis for the denial.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, Veteran's SSA records should be requested and associated with the record.  

In October 2008, the Veteran reported that he was receiving treatment for his service-connected anxiety disorder at the Albuquerque  VA Medical Center (VAMC); however, the most recent records from that facility are dated September 2007.  Those records should be obtained.  

The Veteran has also contended that he is unable to work as a result of his service-connected anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a total disability rating based on individual unemployability (TDIU) will be assigned should be handled during the determination of the disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand as part of the rating claim.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the issue.  

In view of the contention that TDIU is warranted, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Albuquerque VAMC and request that all records of the Veteran's treatment since September 2007 be provided for inclusion in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request from SSA all records associated with any disability claim made by the Veteran, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, the Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655).  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of impairment attributable to the Veteran's service-connected anxiety disorder.  

The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's service-connected disability on his ability to maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed. 

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should return it to the examiner for corrective action. 

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, including the TDIU question, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

